COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:      01-22-00200-CV

Style:                        Veranda Nation, Inc. v. Julian Preston, Jr.

Trial Court Case Number:       1122091

Trial Court:                  Co Civil Ct at Law No 1 of Harris County

Type of Motion:               Objection to Mediation

Party Filing Motion:          Appellee

       Appellee has objected to mediation. The Court’s mediation order dated April 6,
2022 is withdrawn.


Judge's signature: /s/ Amparo Guerra
                    Acting individually

Date: April 15, 2022